Citation Nr: 0941931	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-22 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a higher initial rating for bilateral 
hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for degenerative 
changes of the lumbar spine and cervical spine, C5-6.

5.  Entitlement to service connection for fibromyalgia, 
diffuse idiopathic skeletal hyperstosis, and for arthritis of 
the shoulders, knees, and wrists.

6.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

7.  Entitlement to service connection for meralgia 
paresthetica of the right thigh.

8.  Entitlement to service connection for rashes.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1970 to 
January 1977.  He also had two years and six days of prior 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota. 

The Court has indicated that a distinction must be made 
between a Veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings.  Id.  Inasmuch as the bilateral 
hearing loss rating question currently under consideration 
was placed in appellate status by a notice of disagreement 
expressing dissatisfaction with the original rating, the 
Board has characterized that issue as set forth on the title 
page.

Additionally, in February 2009, the Court held that, when a 
claimant identifies PTSD without more, it cannot be 
considered a claim limited only to that diagnosis, but rather 
must be considered a claim for any mental disability that may 
reasonably be encompassed by several factors including the 
claimant's description of the claim, the symptoms the 
claimant describes, and the information the claimant submits 
or that VA obtains in support of the claim.  The Court found 
that such an appellant did not file a claim to receive 
benefits only for a particular diagnosis, but for the 
affliction (symptoms) his mental condition, whatever it is, 
causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Thus, in accordance with Clemons, VA must consider in the 
instant case whether the Veteran has any psychiatric 
disability that is etiologically related to his military 
service.  Here, as will be discussed below, the Veteran has 
been diagnosed with adjustment disorder, social anxiety 
disorder, and past history of depression.  A claim for 
service connection for a psychiatric disability other than 
PTSD has not been addressed by the RO.  The Board therefore 
refers the issue of service connection for a psychiatric 
disability other than PTSD to the RO for adjudication.

The Veteran has submitted new evidence in the form of a 
medical record, which relates to the issues on appeal.  The 
Veteran specifically waived his right to have the RO consider 
this evidence in the first instance.  38 C.F.R. § 20.1304(c) 
(2008).  

(The issues of entitlement to a higher initial rating for 
bilateral hearing loss and service connection for 
degenerative changes of the lumbar spine and cervical spine, 
C5-6, and service connection for fibromyalgia, diffuse 
idiopathic skeletal hyperstosis, and for arthritis of the 
shoulders, knees, and wrists are addressed in the remand that 
follows the decision below.)  


FINDINGS OF FACT

1.  The Veteran has tinnitus that is as likely as not related 
to his military service.

2.  The Veteran does not have PTSD.

3.  The Veteran does not have bilateral carpal tunnel 
syndrome that is related to his military service.

4.  The Veteran does not have meralgia paresthetica of the 
right thigh that is related to his military service.

5.  The Veteran does not have rashes that are related to his 
military service.


CONCLUSIONS OF LAW

1.  The Veteran's tinnitus is the result of disease or injury 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1154(a), 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).

2.  The Veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304(f), 3.306, 4.125(a) (2008).

3.  The Veteran does not have bilateral carpal tunnel 
syndrome that is the result of disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1116, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309.  

4.  The Veteran does not have meralgia paresthetica of the 
right thigh that is the result of disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1116, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309.  

5.  The Veteran does not have rashes that are the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1116, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2004, before the AOJ's initial adjudication of the 
claims.  (Although the complete notice required by the VCAA 
was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured by the 
RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Additionally, while the notification did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Board notes that the 
Veteran was apprised of these criteria in correspondence 
dated in March 2006.  The RO also provided a statement of the 
case (SOC) reporting the results of its reviews of the issues 
on appeal and the text of the relevant portions of the VA 
regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of his claims.  VA has no 
duty to inform or assist that was unmet.

VA opinions with respect to the service connection issues on 
appeal were obtained in March 2005.  38 C.F.R. § 3.159(c)(4).  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the March 
2005 VA opinions obtained in this case were sufficient, as 
they were predicated on a full reading of the VA medical 
records in the Veteran's claims file.  They consider all of 
the pertinent evidence of record, the statements of the 
appellant, and provide explanations for the opinions stated.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the service connection issues on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

The Veteran contends that his disabilities are related to his 
military service.  With regards to his tinnitus, he contends 
that he was exposed to loud artillery.  He contends that his 
PTSD is the result of seeing buddies get killed.  He contends 
that the rest of his disabilities are the result of exposure 
to Agent Orange.  His discharge examination in December 1976 
did not indicate that he had any symptoms or diagnoses of his 
claimed disabilities.  His personnel records indicate that he 
was stationed in Vietnam.  His decorations consist of the 
National Defense Service Medal, Vietnam Service Medal with 
two O/S Bars, Army Commendation Medal with second Oak Leaf 
Cluster, Vietnam Campaign Medal, and Bronze Star Medal with 
one Oak Leaf Cluster.

Of record are numerous VA treatment records dated from May 
2003 to May 2006.  They show that the Veteran has been 
diagnosed with carpal tunnel syndrome, and meralgia 
paresthetica of the right thigh.  The records do not reveal 
the etiology of the Veteran's disabilities.

The Veteran was afforded an Agent Orange Registry examination 
in August 2003.  He reported rash on the top of his feet; 
musculoskeletal pain in his lower back and all of his joints; 
stiffness, swelling, and muscle weakness.  He complained of 
numbness and tingling in his fingers and legs.  No rash on 
examination was found.  Following examination, the examiner 
diagnosed the Veteran with Agent Orange exposure per the 
Veteran's history, but noted that it was unclear if it had a 
relationship to his current condition, as etiology had not 
been established.  

A VA medical record dated in May 2004 shows that the Veteran 
was diagnosed with probable PTSD.

A VA psychiatric evaluation in July 2004 indicates that the 
Veteran was diagnosed with adjustment disorder with mixed 
emotional feature; social anxiety disorder; and alcohol 
abuse, episodic.  The Veteran denied experiencing symptoms 
that would meet the criteria for PTSD, for both traumatic 
military and non-military experiences, despite his serving 
two tours in Vietnam.

The Veteran was afforded a VA examination in March 2005.  His 
claims file was reviewed.  With regards to his claim of 
rashes, the Veteran reported that a rash occurred to both 
ankles and first began occurring four to five years earlier.  
He reported that he used a cream, so the rash remained 
quiescent.  In summarizing his rash, the Veteran reported 
that it had been continuous for the past four to five years, 
but that the cream achieved acquiescence.  The Veteran noted 
that there was some dryness and flaking to the skin, but 
there was no true ulceration, exfoliation, or crusting of the 
skin.  There were no associated systemic or nervous 
manifestations.  Regarding his meralgia paresthetica of the 
right thigh and his carpal tunnel syndrome, the examiner 
noted that those diagnoses were entrapment neuropathies and 
not true peripheral neuropathies.  Following examination and 
review of earlier VA radiology reports in 2003 and 2004, the 
Veteran was diagnosed with carpal tunnel syndrome in both 
wrists, and meralgia paresthetica of the right thigh.  The 
examiner reiterated that the Veteran's meralgia paresthetica 
of the right thigh and carpal tunnel syndrome were entrapment 
neuropathies and not true peripheral neuropathies.  

The Veteran was also afforded a VA psychiatric examination in 
March 2005.  His claims file and medical records were 
reviewed.  Following an exhaustive evaluation, the Veteran 
was diagnosed with past history of depression and alcohol 
dependence in partial remission.  The examiner provided a 
thorough explanation and discussion of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) PTSD criteria.  The examiner 
indicated which criteria the Veteran met and which he did 
not.  He opined that the Veteran did not fulfill all DSM-IV 
PTSD criteria.  The symptomatology was limited and did not 
interfere with his functioning.  

The Veteran was also afforded a VA audiological examination 
in March 2005.  His claims file was reviewed.  He reported 
that his tinnitus had its onset a couple of years earlier.  
The examiner opined that it was less than likely that his 
tinnitus was the result of military service.  The rationale 
was that the onset was only a couple of years earlier and the 
Veteran had a significant history of noise exposure post-
service.  However, he did opine that the Veteran's hearing 
loss was the result of his military service.

A private psychiatric evaluation dated in November 2005 
indicates that the Veteran was diagnosed with adjustment 
disorder with mixed emotional features, by history; social 
anxiety disorder, by history; and alcohol abuse, episodic, by 
history.  

In his substantive appeal in June 2006, the Veteran contended 
that he misunderstood the March 2005 audiologist and meant to 
say that his tinnitus began a couple of years after service.  

A statement from the Veteran's wife dated in November 2006 
indicates that since his return from Vietnam, the Veteran 
complained of tinnitus, deafness, back pain, nightmares, body 
twitching, and depression.

A private neurology consult dated in June 2008 reveals that 
the Veteran was diagnosed with polyneuropathy of unclear 
etiology.  It was noted that the Veteran's exposure to Agent 
Orange could be the etiology of his neuropathy.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Entitlement to service connection for PTSD requires medical 
evidence diagnosing PTSD in accordance with the DSM-IV, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is 
not related to combat, the Veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the Veteran's account as to the occurrence 
of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (2008); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  Evidence denoting participation in combat 
includes award of decorations such as the Combat Action 
Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, 
and decorations such as the Bronze Star Medal that have been 
awarded with a Combat "V" device.

However, where VA determines that the Veteran did not engage 
in combat with the enemy, or that the Veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the Veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the Veteran's account as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regards to the Veteran's claims that his disabilities 
are related to exposure to Agent Orange, certain diseases 
associated with exposure to herbicide agents may be presumed 
to have been incurred in service even though there is no 
evidence of the disease in service, provided the requirements 
of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  
The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  
The diseases for which service connection may be presumed to 
be due to an association with herbicide agents include 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Further, Note 2 under 38 C.F.R. § 3.309(e) 
states that, for the purposes of that section, "the term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset."  (Emphasis in the original.)

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the Veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  

A Veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  Id.  

Tinnitus

The Board finds that there is evidence of a current 
disability in the form of the Veteran's subjective complaints 
of tinnitus and the diagnosis of tinnitus by the VA examiner.  
There is also evidence of acoustic trauma while serving in 
service.  What remained to be determined is the third element 
required for service connection--medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Here, the VA audiologist opined that, because of the 
delayed onset of the Veteran's tinnitus and the significant 
history of post-service noise exposure, it could not be 
considered related to his in-service noise exposure.  On the 
other hand, the same audiologist opined that the Veteran's 
hearing loss was etiologically related to the Veteran's 
service.  Given these facts and opinions, the Board finds 
that the evidence of a nexus between the in-service acoustic 
trauma and the current disability is in relative equipoise, 
and, giving the Veteran the benefit of the doubt, finds that 
it is as least as likely as not that the Veteran's tinnitus 
was caused by his exposure to acoustic trauma in service.  It 
appears, as the Veteran has argued, that there was some 
miscommunication with the VA examiner as to the date of onset 
of the tinnitus.  Given the Veteran's credible explanation, 
and because the VA examiner implied that the tinnitus would 
be considered traceable to service if it had started closer 
to service, an award of service connection is warranted.  

PTSD

Here, the evidence does not show that the Veteran has a 
confirmed diagnosis of PTSD in accordance with the DSM-IV.  
The Board acknowledges that a medical record dated in May 
2004 shows that the Veteran was diagnosed with probable PTSD.  
However, a VA psychiatric evaluation in July 2004, a VA 
psychiatric examination in March 2005, and a private 
psychiatric evaluation in November 2005 all failed to 
diagnosis the Veteran with PTSD.  The Board notes that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  In this 
case, the Board finds that the evidence that does not 
diagnose the Veteran with PTSD more credible as they were 
based on thorough examinations and the May 2004 record does 
not indicate that the diagnosis was rendered in accordance 
with the DSM-IV.  Additionally, the March 2005 examination 
also included a review of the Veteran's claims file, 
including his medical records.  With no probative medical 
evidence of the claimed disability, the analysis ends, and 
service connection must be denied.  

Bilateral carpal tunnel syndrome and meralgia paresthetica of 
the right thigh

Here, the evidence shows that the Veteran has been diagnosed 
with bilateral carpal tunnel syndrome and meralgia-
paresthetica of the right thigh.  With regards to the 
Veteran's contention that they are the result of exposure to 
Agent Orange, the Board acknowledges that acute and subacute 
peripheral neuropathy are diseases for which service 
connection can be presumptively granted.  However, as noted 
by the March 2005 examiner, carpal tunnel syndrome and 
meralgia paresthetica are entrapment neuropathies and not 
true peripheral neuropathies.  Additionally, neither his 
carpal tunnel syndrome nor his meralgia paresthetica can be 
described as being acute and subacute peripheral neuropathy 
as neither are transient peripheral neuropathies that 
appeared within weeks or months of exposure to an herbicide 
agent and resolved within two years of the date of onset.  
The Board acknowledges the June 2008 neurology consult that 
states in pertinent part that the cause of the Veteran's 
polyneuropathy s unknown, yet his past exposure to Agent 
Orange "could be the etiology of his neuropathy."  The Board 
finds that this statement is not credible medical evidence 
that the Veteran's polyneuropathy was caused by his exposure 
to herbicides because it speculative and is not supported by 
any clinical data or medical rationale in support of a 
conclusion that the Veteran's polyneuropathy was caused by 
his exposure to herbicides.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Accordingly, service connection on a 
presumptive basis for these disabilities is therefore not 
warranted based on exposure to herbicides in Vietnam.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that, under similar 
circumstances, a presumptive service connection procedure 
does not foreclose proof of direct service connection.  
Combee v. Brown, 34 F.3d 1039, 1043-44 (1994).  Here, the 
evidence does not show that the Veteran's claimed 
disabilities are directly related to his service.  The Board 
notes that the Veteran does not contend that they are related 
to any in-service injury or disease, nor do his STRs show any 
in-service disease or injury to his wrists or right thigh.  
There is no competent medical evidence that suggests that the 
Veteran's carpal tunnel syndrome and meralgia paresthetica of 
the right thigh are directly related to his military service.  
Therefore, service connection on a direct basis is not 
warranted.  

Rashes

Here, there is no medical evidence that shows that the 
Veteran was diagnosed with any skin condition.  No rashes 
were diagnosed at the Agent Orange examination in August 2003 
or at the March 2005 examination.  However, the Board notes 
that at the March 2005 examination, the Veteran reported 
using an emollient and is persuaded that while the Veteran 
might have had rashes in the past, at the time of the 
examination they were quiescent as noted by the examiner.  
The Veteran is competent to testify regarding having rashes.  
Competent testimony is limited to that which the witness has 
actually observed, and is within the realm of his personal 
knowledge; such knowledge comes to a witness through use of 
his senses, that which is heard, felt, seen, smelled or 
tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, 
according the Veteran the benefit-of-the-doubt, the Board 
finds that he does have rashes, but that they are quiescent 
due to the use of an emollient.  Additionally, as noted above 
he was presumptively exposed to herbicide agents.  The Board 
acknowledges that certain skin conditions are presumptive to 
exposure to herbicide agents:  chloracne or other acneform 
disease consistent with chloracne, and porphyria cutanea 
tarda.  However, the evidence does not show, nor does the 
Veteran contend, that he was ever diagnosed with such 
conditions.  There is no competent medical evidence that 
shows that the Veteran's rashes are chloracne, other acneform 
disease consistent with chloracne, or porphyria cutanea 
tarda.  Service connection on a presumptive basis for rashes 
is therefore not warranted based on exposure to herbicides in 
Vietnam.  

Additionally, the evidence does not show that direct service 
connection is warranted.  The Veteran did not have any skin 
complaints in service, nor does he contend that he suffered 
any in-service disease or injury, aside from exposure to 
herbicides, that his rashes could be attributable to.  
Nothing in the record indicates that he has rashes that are 
directly related to military service.

The Board acknowledges the Veteran's belief that he has PTSD, 
bilateral carpal tunnel syndrome, meralgia paresthetica of 
the right thigh, and rashes that are related to his military 
service.  However, there is no evidence of record showing 
that the Veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to diagnosis and etiology of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (1) (2008).  Consequently, the Veteran's own 
assertions as to diagnosis and etiology of a disability have 
no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claims.  The Veteran does not have 
PTSD, bilateral carpal tunnel syndrome, meralgia paresthetica 
of the right thigh, and rashes that are traceable to disease 
or injury incurred in or aggravated during active military 
service.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.

Entitlement to service connection for meralgia paresthetica 
of the right thigh is denied.

Entitlement to service connection for rashes is denied.


REMAND

The Veteran was last afforded a VA examination for bilateral 
hearing loss in March 2005.  In August 2006, the Veteran 
contended that his hearing loss had worsened.  

The Board notes that the Veteran is qualified, as a lay 
person, to report symptoms, such as increased pain.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, 
where the record does not adequately reveal the current state 
of the claimant's disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Allday v. Brown, 7 
Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (where the appellant complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for 
another examination).  The Board notes here that the Veteran 
has claimed that bilateral hearing loss disability has 
worsened since his last VA medical examination, which took 
place in March 2005.  In light of this complaint, therefore, 
a remand is required to have an examiner supplement the 
record with a report regarding the current severity of the 
Veteran's bilateral hearing loss.  Under these circumstances, 
the Veteran should be scheduled to undergo an audiological 
examination.  See 38 U.S.C.A. § 5103A.  

The Board also finds that regarding his claims of service 
connection for degenerative changes of the lumbar spine and 
cervical spine, C5-6, and his disabilities of fibromyalgia, 
diffuse idiopathic skeletal hyperstosis, and arthritis of the 
shoulders, knees, and wrists, further development is needed.  
At the March 2005 VA examination, the Veteran was diagnosed 
with osteoarthritis of the lumbosacral spine, right wrist, 
and bilateral knees; and rotator cuff tear, both shoulders 
with adhesive capsulitis in the right shoulder.  The examiner 
opined that the current joint problems as claimed had no 
relationship to his Agent Orange exposure.  

While the March 2005 examiner addressed whether the Veteran's 
joint disabilities were related to herbicide exposure, he did 
not address whether they were directly related to service.  
The Board notes that as regards the Veteran's degenerative 
changes of the lumbar spine and cervical spine, C5-6, the 
Veteran contends that he had low back pain following jumping 
out of helicopters in service.  His STRs show a complaint of 
back pain in 1972.  Additionally, his STRs show a complaint 
of right knee pain following trauma in 1976.  While the 
examiner noted the Veteran's contention of injuring his back 
in service, he did not address whether the Veteran's current 
degenerative changes are related to any in-service injury.  
Additionally, even though the Veteran complained of knee pain 
due to trauma in service, the examiner did not address 
whether the Veteran's arthritis of the knees could be related 
to an in-service injury.  Moreover, the Board is curious as 
to the likelihood that the Veteran's helicopter jumps caused 
his various diagnosed joint disabilities.  

Therefore, the Veteran should undergo a joints examination to 
determine if his spine disabilities of degenerative changes 
of the lumbar spine and cervical spine, C5-6, and joint 
disabilities, including fibromyalgia, diffuse idiopathic 
skeletal hyperstosis, and arthritis of the shoulders, knees, 
and wrists, are directly related to his military service.  
The Board notes that while the Veteran's post-service medical 
records show diagnoses of fibromyalgia and diffuse idiopathic 
skeletal hyperstosis, the March 2005 examiner did not 
diagnose those disabilities.  On examination, the examiner 
should specifically identify what joint disabilities the 
Veteran has, including whether he has fibromyalgia and 
diffuse idiopathic skeletal hyperstosis, or if he just has 
arthritis.  Each joint that is affected by arthritis should 
be identified.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should schedule the Veteran 
for an audiological examination to 
assess the current level of disability 
attributable to the Veteran's bilateral 
hearing loss.  The examiner should 
review the entire record, examine the 
Veteran, and provide findings necessary 
to apply pertinent rating criteria.  

The Veteran should also be scheduled for 
a joints examination to determine if his 
spine disabilities of degenerative 
changes of the lumbar spine and cervical 
spine, C5-6, and his joint disabilities, 
including fibromyalgia, diffuse 
idiopathic skeletal hyperstosis, and 
arthritis of the shoulders, knees, and 
wrists, are traceable to his military 
service.  Regarding his claimed joint 
disabilities, the examiner should 
identify specifically what disabilities 
the Veteran has, including what joints 
are affected by arthritis.  The examiner 
is requested to, among other things, 
obtain a detailed history of the 
Veteran's symptoms as observed by him and 
others since service, review the record, 
and provide an opinion as to whether any 
diagnosed disabilities, to include 
degenerative changes of the lumbar spine 
and cervical spine, C5-6, fibromyalgia, 
diffuse idiopathic skeletal hyperstosis, 
and arthritis of the shoulders, knees, 
and wrists are more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of approximately 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) are 
related to his military service, 
including his in-service helicopter jumps 
and trauma to the knee.  The examiner 
should review the claims file, including 
a copy of this remand.  

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiners for review in 
connection with the examinations.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be associated 
with the claims file.  The AOJ should 
ensure that the examination reports 
comply with this remand and answer the 
questions presented in the AOJ's 
examination request.  If any report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, 
could adversely affect his claims, to 
include denial.  See 38 C.F.R. § 3.655 
(2008).  

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


